Citation Nr: 0732733	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating for bilateral high 
frequency sensorineural hearing loss (bilateral hearing loss) 
in excess of 10 percent.

2.  Entitlement to a compensable rating for bilateral hearing 
loss from May 1, 2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted service connection for bilateral 
hearing loss and assigned a 10 percent rating.  In June 2004, 
the RO proposed to reduce the rating to noncompensable based 
on administrative error in the assignment of the 10 percent 
rating.  In July 2004, the veteran filed a notice of 
disagreement, indicating that the rating should be greater 
than 10 percent.  A January 2005 rating decision reduced the 
rating to noncompensable effective May 1, 2005.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2007.  At a 
prehearing conference, a motion was made to advance this case 
on the Board's docket, which motion was granted at that time. 

The report of a private August 2007 audiometric study were 
associated with the file in August 2007, but a waiver of RO 
consideration of this evidence has been received and 
accepted.  The information contained in the report is 
inadequate for rating purposes.  See 38 C.F.R. § 4.85(a) 
(2007).  In addition, as discussed below, the appeal is in 
need of additional development prior to appellate review.  As 
such, the Board will proceed.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The veteran underwent VA examination for hearing acuity in 
March 2004 in conjunction with the initial grant of service 
connection in this case.  The veteran testified before the 
undersigned in August 2007 that since that time, his hearing 
acuity has worsened.  Under these circumstances, the Board 
determines that a VA examination to determine the current 
severity of hearing loss is warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(C) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter that complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss since August 2007.  After 
securing any necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
severity of current hearing loss.  A 
complete history should be obtained.  The 
claims folder should be made available to 
the examiner for review before the 
examination.    

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
giving consideration to all the evidence 
received since the statement of the case.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



